Citation Nr: 1611018	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969.

This case initially came to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 2011, the Board remanded this case for additional development.

For the following reasons, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has applied for compensation benefits for a psychiatric disorder, which he attributes to combat experience in Vietnam.  In his written statements, he has explained that several stressful incidents occurred during his military service.  The event he believes was most significant in contributing to the development of mental illness took place in March 1968.  According to the Veteran, he and a fellow soldier, who was a friend of his, were travelling back to living quarters at a military installation in Vietnam.  The Veteran had stopped to use the bathroom when enemy forces launched a mortar attack.  His friend was killed and the Veteran was knocked to the ground with a minor injury to his leg. 

The RO verified that the soldier identified by the Veteran was killed in action on the date the Veteran provided and, in October 2007, the RO's U.S. Army and Joint Services Records Research Center (JSRRC) coordinator issued a memorandum indicating that the claimed in-service stressor had been verified.

Before the verification of the Veteran's claimed combat stressor, he was examined by a VA psychologist, who wrote a report rejecting the Veteran's claim that he had PTSD, in part because she believed his account of the mortar attack incident was inconsistent and incredible.  The psychologist's skeptical language was quoted in a subsequent November 2007 VA examination, which diagnosed adjustment disorder with depression and personality disorder with histrionic features.  The second examiner wrote that the Veteran's score on a test for combat related PTSD "would be considered inconsistently high in relation to his limited combat . . ."  

In June 2009, VA received a report from a psychologist in private practice retained by the Veteran's attorney.  This report diagnosed PTSD and recurrent major depression with psychotic features.  

Due to the inconsistency between this diagnosis and the earlier opinions of VA examiners, the RO arranged yet another VA examination in June 2010 to clarify the nature of the Veteran's mental illness.  This time, the examiner was instructed that the Veteran had a verified stressor.  Nevertheless, the examiner concluded that PTSD was not the appropriate diagnosis, in part because the "[Veteran's] report of his stressor experiences has varied across examiners which brings into question the veracity of his report."  The examiner diagnosed depressive disorder not otherwise specified and wrote that this condition was unrelated to military service.  He also described the presence of a personality disorder with schizoid and avoidant traits.  

In June 2011, the Board remanded the case because the June 2010 VA examiner had failed to explain why the Veteran's depressive disorder was unrelated to military service.  On remand, the AOJ was instructed to obtain an addendum opinion from that examiner.  

On remand, the June 2010 VA examiner prepared a supplemental report in August 2012, which explained that the "onset of symptoms and associated treatment [for depressive disorder not otherwise specified] began in 2006, some four decades after his discharge from the military.  There was no evidence of mental health treatment during his military service time.  Further, there is no evidence that [the Veteran's] claimed mood symptoms had their onset prior to 2006."  The examiner also wrote that "psychological testing indicated the presence of significant and longstanding characterological features (which predate military service time) which likely exacerbated periods of mood complaints."  

A medical opinion may be inadequate if it rests on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  While the examiner wrote that there was no evidence that a mood disorder existed before 2006, the Veteran's written statements and the November 2007 examination report both refer to the onset of psychological disturbance in 1979.  As a layperson, the Veteran is competent to provide evidence about when his symptoms began, see Layno v. Brown, 6 Vet. App. 465, 470 (1994), and the examiner's failure to address these lay statements potentially undermines the rationale for his opinion.

In her initial report, the June 2010 VA examiner indicated that she did not believe the Veteran when he told her he served as a door gunner in a helicopter during his tour in Vietnam.  Her report indicates that there "is no documentation in the [claims file] supporting this change of [military occupation specialty]."  However, the claims file includes treatment records indicating that the Veteran reported to medical personnel for a "door gunner physical" in May 1968.  

The examiner's statement indicating the presence of a psychological disorder which predated military service potentially implicates the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111 (2014).  The presumption applies to this case because no psychiatric disability is noted in the report of the Veteran's November 1966 entrance examination.

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  On remand, the AOJ should obtain a new medical opinion as to whether any current depressive disorder pre-existed service and, if it did, whether there is strong, unequivocal evidence establishing that this disorder was not aggravated by service. 

In March 2013, the AOJ received correspondence from the Veteran's attorney indicating that the Veteran's VA treatment records (as opposed to his VA examination reports) indicated a diagnosis of PTSD.  In response, the AOJ obtained yet another opinion from a VA psychologist.  According to the March 2013 report, the Veteran's diagnoses were major depressive disorder and rule out histrionic personality disorder.  The report indicates that a VA physician added a parenthetical diagnosis of PTSD in 2009 without first conducting a thorough psychiatric examination and that this diagnosis was repeated in subsequent records.  The psychologist wrote that "without available military records, these clinicians would have had an impossible time sorting out some of the conflicting information [the Veteran] has provided . . ."  

The March 2013 report rejected the private psychologist's 2009 PTSD diagnosis because, in that report "'[a]ccording to the client, he received a purple heart for the wound.'  As the [Veteran] clearly provided false information to the examiner regarding a situation that was perceived as a primary stressor, the examiner's conclusions cannot be considered valid or useful for diagnostic purposes."  

"If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2015).  

In an August 2010 written statement, the Veteran explained that he said that he could have been awarded a Purple Heart for his injury, not that he had actually received one.  In light of this explanation, the Veteran's statement about a Purple Heart falls short of the "clear and convincing evidence" required to prove that the Veteran's claimed stressor did not occur.  Moreover, for the purposes of the Veteran's claim for benefits, whether the March 1968 mortar attack actually occurred is more significant than whether or not he received an award after the mortar attack.  By verifying the claimed stressor, the JSRRC coordinator essentially found that the incident did occur and the March 2013 medical opinion is inconsistent with that determination and with 38 C.F.R. § 3.304(f)(2).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain a new medical opinion from a qualified person on the question of whether or not any current acquired psychiatric disorder, including depressive disorder or PTSD, is related to military service.  In preparing the requested opinion, the examiner should assume that, during his service in Vietnam, the Veteran and a friend came under attack by enemy mortars in March 1968 and that the Veteran's friend was killed as a result of this attack.  The examiner should further assume that the Veteran actually served as a helicopter door gunner during part of his tour in Vietnam.  The requested opinion should consider the Veteran's lay statements indicating that he suffered psychiatric symptoms during the Iranian hostage crisis of 1979.  The opinion should also address the June 2009 PTSD diagnosis from the Veteran's private psychologist.  If a new examination is needed before the requested opinion can be provided, such an examination should be arranged.

The examiner is requested to review all records and respond to the following:

(a)  What is the most appropriate psychiatric disorder at this time?  In answering this question, the examiner should discuss the June 2009 PTSD diagnosis from the Veteran's private psychologist.  (b) Is there unequivocal evidence that this or any other acquired psychiatric disorder existed prior to entry into service?  In answering this question, the examiner should consider the language in the August 2012 VA addendum opinion referring to "significant and longstanding characterological features (which predate military service time) which likely exacerbated periods of mood complaints."  (c) If an acquired psychiatric disorder existed prior to service, is there unequivocal evidence that this disorder did not undergo a permanent increase in severity (aggravation)?  

A comprehensive medical rationale is requested in response to all opinions and findings entered.  If it is determined that the matters cannot be fully addressed without an examination, such examination should be scheduled.  The focus of the requested medical opinion should be on explaining the nature of any current psychiatric disorders and the probability of a relationship between any diagnosed disorders and military service; because the Veteran's claimed in-service stressor has been verified there is no need for the examiner to comment on whether he or she believes the Veteran's statements about his experiences in Vietnam are true.  

2. Readjudicate the matter. To the extent the benefits sought are not granted.  Provide the Veteran with a supplemental statement of the case and afford him a reasonable opportunity to respond thereto.  Thereafter the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






